 



EXHIBIT 10.5.1
FIRST AMENDMENT TO EMPLOYMENT, CONFIDENTIALITY AND
NONCOMPETE AGREEMENT
     This First Amendment (the “Amendment”) to the Employment, Confidentiality
and Non-compete Agreement dated the 13th day of April, 2004 (the “Agreement”) is
made effective as of February 24, 2006, between BUILD-A-BEAR WORKSHOP, INC.
(“Company”) and BARRY ERDOS (“Employee” or “Mr. Erdos”).
Recital
     Company and Employee previously entered into the Agreement whereby Company
hired Employee to provide various services to Company under the title of
President and Chief Operating Officer Bear. Company and Employee now mutually
desire to amend the Agreement pursuant to the terms of this Amendment.
     NOW, THEREFORE, in consideration of the premises and agreements hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.   Section 3(b) of the Agreement is hereby amended as follows:

Bonus. Should Company exceed its sales, profits, and other objectives for any
fiscal year, Employee shall be eligible to receive a bonus for such fiscal year
in the amount as determined by the Compensation Committee of the Board of
Directors, provided however the potential bonus opportunity for Employee in any
given fiscal year will be set by the Compensation Committee such that, if the
Company exceeds its objectives, the Company will pay Employee an amount no less
than sixty percent (60%) of the Employee’s base salary for such fiscal year. Any
bonus payable to Employee will be payable in cash, stock or stock options, or
any combination thereof, and unless a different payout schedule is applicable
for all executive employees of the Company, any such bonus payments will be
payable in a single, lump sum payment. In the event of termination of this
Agreement because of Employee’s death or disability (as defined by Section
4.1(b)), termination by the Company without cause pursuant to Section 4.1(c), or
pursuant to Employee’s right to terminate this Agreement for Good Reason under
Section 4.1(d), the bonus criteria shall not change and any bonus shall be
pro-rated based on the number of full calendar weeks during the applicable
fiscal year which Employee was employed hereunder.
Such bonus, if any, shall be payable after Company’s accountants have finally
determined the sales and profits and have issued their audit report with respect
thereto for the applicable fiscal year, which determination shall be binding on
the parties. Any such bonus shall be paid within seventy-five (75) days after
the end of each calendar year or thirty (30) days after the issuance of the
auditor’s report, whichever is later, regardless of Employee’s employment status
at the time payment is due. If timely payment is not made, the Company

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5.1
shall indemnify the Employee against any additional tax liability that the
Employee may incur proximately as a result of the payment being made after the
seventy-five day period.

2.   Section 3(g) of the Agreement is hereby amended as follows:

Other. Employee shall be eligible for such other perquisites as may from time to
time be awarded to Employee by Company payable at such times and in such amounts
as Company, in its sole discretion, may determine. All such compensation shall
be subject to customary withholding taxes and other employment taxes as required
with respect thereto. Employee shall also qualify for all rights and benefits
for which Employee may be eligible under any benefit plans including group life,
medical, health, dental and/or disability insurance or other benefits (“Welfare
Benefits”) which are provided for employees generally at his then current
location of employment. Employee may, in his sole discretion, decline any
perquisite, proposed annual salary increase, or bonus payment, provided such
decision is communicated to the Company in writing.

3.   Section 4.1(b) of the Agreement is hereby amended as follows:

(b) By the Company, upon thirty (30) day’s prior written notice to Employee in
the event Employee, by reason of permanent physical or mental disability (which
shall be determined by a physician selected by Company or its insurers and
acceptable to Employee or Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably)), shall be unable to perform the
essential functions of his position, with or without reasonable accommodation,
for six (6) consecutive months; provided, however, Employee shall not be
terminated due to permanent physical or mental disability unless or until said
disability also entitles Employee to benefits under such disability insurance
policy as is provided to Employee by Company.

4.   Section 4.1(c) of the Agreement is hereby amended as follows:

(c) By the Company with or without Cause. For the purposes of this Agreement,
“Cause” shall mean: (i) Employee’s engagement in any conduct which, in Company’s
reasonable determination, constitutes gross misconduct, or is illegal, unethical
or improper provided such conduct brings detrimental notoriety or material harm
to Company; (ii) gross negligence or willful misconduct; (iii) conviction of
fraud or theft; (v) a material breach of a material provision of this Agreement
by Employee, or (v) failure of Employee to follow a written directive of the
Chief Executive Bear or the Board of Directors within thirty (30) days after
receiving such notice, provided that such directive is reasonable in scope or is
otherwise within the Chief Executive Bear’s or the Board’s reasonable business
judgment, and is reasonably within Employee’s control; provided Employee does
not cure said conduct or breach

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5.1
(to the extent curable) within 30 days after the Chief Executive Bear or the
Board of Directors provides Employee with written notice of said conduct or
breach. In the event of termination for cause, the Employee will afforded an
opportunity prior to the actual date of termination to discuss the matter with
the Company.

5.   Section 4.2(b) of the Agreement is hereby amended as follows:

(b) Severance. In the event (i) the Company terminates Employee’s employment
during the Employment Period without cause pursuant to Section 4.1 (c) or
(ii) the Employee terminates his employment for Good Reason pursuant to
Section 4.1(d), the Company shall continue his base salary for a period of
twelve (12) months from termination (unless such termination occurs within the
first twelve (12) months following the date of this Agreement, in which event
such base salary shall be continued for twenty-four (24) months), such payments
to be reduced by the amount of any cash compensation from a subsequent employer
during such period. The Company shall also continue Employee’s Welfare Benefits
for such period to the extent permitted by the Company’s Welfare Benefit Plans.
Employee shall accept these payments in full discharge of all obligations of any
kind which Company has to him except obligations, if any, (i) for
post-employment benefits expressly provided under this Agreement and/or at law,
(ii) to repurchase any capital stock of Company owned by Employee; or (iii) for
indemnification under separate agreement by virtue of Employee’s status as a
director/officer of the Company. Employee shall also be eligible to receive a
bonus with respect to the year of termination as provided in Section 3(b).

6.   A new Section 20 is hereby inserted into the Agreement as follows:

Board Seat. Employee is currently a Class III member of the Company’s Board of
Directors. Management of the Company will propose to the Nominating and
Corporate Governance Committee (or other successor committee) that Employee be
nominated by the Board of Directors for re-election to the Board, and Employee
agrees to continue to serve so long as Employee is re-elected by the
shareholders, provided however should Employee’s employment terminate at any
time for any reason (or no reason), Employee will voluntarily and promptly
resign from the Board of Directors, unless the Company requests that the
Employee remain on the Board through the end of his current term, and for any
such terms that the shareholders may elect Employee following such termination.
Employee’s execution of this Amendment shall be deemed to serve as his written
resignation as a Director should his employment terminate for any other reason,
unless the Company has requested in writing that Employee continue as a
Director.

7.   Except to the extent expressly provided herein, the Agreement remains in
full force and effect, in accordance with its terms.

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.5.1



IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the date indicated above.

              BARRY ERDOS   BUILD-A-BEAR WORKSHOP, INC.
 
           
By:
        /s/ Barry Erdos   By:        /s/ Maxine Clark              
 
       Barry Erdos            Maxine Clark
 
               Chief Executive Bear

 